UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 3) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. OMNI VENTURES, INC. (Exact name of registrant as specified in the Charter) KANSAS 333-156263 26-3404322 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 10940 Parallel Parkway, Suite K-257, Kansas City, KS 66109 (Address of Principal Executive Offices) (Zip Code) (913) 981-0823 (Registrants Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x The number of shares outstanding of the Registrant’s common stock as of March 31, 2011: 110,485,175 shares of common stock. 1 EXPLANATORY NOTE Omni Ventures, Inc. (the “Company”) is filing this Amendment No. 3 on Form 10-Q/A (this “Amendment No. 3”) to reflect the effects of reporting errors.These errors related to the recording of the fair value of the acquisition in December 2010 of the assets of Diamond Assets, as discussed within this amended filing.The Company had an independent appraisal completed and reported the effect of it in its Form 10-K for the period ended September 30, 2011.The impact on the financial statements of the Company was in the first quarter of fiscal year 2011.The Form 10-Q for the period ended March 31, 2011 has been previously amended.The Form 10-Q for the period ended June 30, 2011 will be amended, as applicable, due to this first quarter 2011 adjustment. For ease of reference, this Amendment No.3 amends Item 1. Financial Information, Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation, andItem 4. Controls and Procedures. In addition, as required by Rule 12b-15 promulgated under the Securities Exchange Act of 1934, as amended, the Company's principal executive officer and principal financial officer have provided new Rule 13a-14(a) certifications and Section 1350 certifications in connection with this Amendment No. 3. 2 TABLE OF CONTENTS OMNI VENTURES, INC. Part I – Financial Information Item 1 Financial Statements Consolidated Balance Sheets as of March 31, 2011 (unaudited) and September 30, 2010 4 Consolidated Statements of Operations for the three months and six months ended March 31, 2011 and 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the six months ended March 31, 2011 and 2010 (unaudited) 6 Notes to the Unaudited Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis or Plan of Operation 15 Item 3 Quantitative and Qualitative Disclosures about Market Risk 16 Item 4 Controls and Procedures 17 Part II – Other Information Item 1 Legal Proceedings 18 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Submission Of Matters To A Vote Of Security Holders 18 Item 5 Other Information 18 Item 6 Exhibits 18 3 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements OMNI VENTURES, INC. and SUBSIDIARY Consolidated Balance Sheets March 31, September 30, (unaudited) Restated - Note 9 ASSETS Current assets Cash $ $
